Citation Nr: 9903129	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
compression fractures with T12 wedging and discogenic 
degeneration L1-2, and L2-3.

2.  Entitlement to a compensable evaluation for fracture, 
distal radial and ulnar styloid, left wrist, (minor).

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, left knee.

4.  Entitlement to a compensable evaluation for degenerative 
changes, right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted service connection for 
the following disorders: Compression fractures with T12 
wedging and discogenic degeneration L1-2, and L2-3, evaluated 
as 10 percent disabling; fracture, distal radial and ulnar 
styloid, left wrist, (minor); degenerative changes, left 
knee; and degenerative changes, right ankle.  The latter 
three disabilities were evaluated as noncompensably 
disabling.  The veteran appealed that decision to the BVA.  
In February 1997, the RO increased the evaluation for 
compression fractures with T12 wedging and discogenic 
degeneration L1-2, and L2-3, to 20 percent.  In January 1998, 
the RO increased the evaluation for degenerative changes, 
left knee, to 10 percent.  The case has been referred to the 
Board for appellate review. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the current 20 percent 
evaluation for compression fractures with T12 wedging and 
discogenic degeneration L1-2, and L2-3, the current 10 
percent evaluation for degenerative changes, left knee, and 
the current noncompensable evaluations for fracture, distal 
radial and ulnar styloid, left wrist, (minor), and 
degenerative changes, right ankle, do not accurately reflect 
the severity of his disabilities.  He maintains that 
compression fractures with T12 wedging and discogenic 
degeneration L1-2, and L2-3, are manifested by pain and 
stiffness in the mornings, or after sitting for long periods, 
and "problems in the lateral and forward movement," with 
muscle spasm in the back, although none recently.  In 
addition, he maintains that fracture, distal radial and ulnar 
styloid, left wrist, (minor), is manifested by a painful lump 
in the wrist, limited motion of the wrist, with pain on 
motion and in cold weather, and loss of strength in the 
wrist.  He maintains further that degenerative changes, left 
knee, are manifested by chronic pain in the knee, problems 
going up stairs, and "a snap, crackle pop sensation 
underneath the patella of the kneecap," when he stretches 
out the knee.  Finally, the veteran maintains that 
degenerative changes, right ankle, are manifested by pain 
when walking or when the ankle is moved side to side, as well 
as instability, causing the ankle to turn or "roll" 
involuntarily.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 10 
percent evaluation for degenerative changes, right ankle.  It 
is further the decision of the Board that the preponderance 
of the evidence is against evaluations in excess of 20 
percent for compression fractures with T12 wedging and 
discogenic degeneration L1-2, and L2-3, 10 percent for 
degenerative changes, left knee, and a compensable evaluation 
for fracture, distal radial and ulnar styloid, left wrist.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Compression fractures with T12 wedging and discogenic 
degeneration L1-2, and L2-3, are manifested by no more than 
moderate limitation of motion of the lumbar spine. 

3.  Fracture, distal radial and ulnar styloid, left wrist, 
(minor), is manifested by dorsiflexion to 70 degrees, and 
palmar or plantar flexion to 30 degrees.  

4.  Degenerative changes, left knee, are manifested by normal 
range of motion with flexion to more than 60 degrees and 
extension to less than 5 degrees.  

5.  Degenerative changes, right ankle, are manifested by 
pain, with X-ray evidence of arthritis, and normal range of 
motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for compression fractures with T12 wedging and 
discogenic degeneration L1-2, and L2-3, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5292 (1998).

2.  The schedular criteria for a compensable evaluation for 
fracture, distal radial and ulnar styloid, left wrist, 
(minor), have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.31, 4.40, 4.71a, Diagnostic Code 5215.

3.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative changes, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Codes 5003-5257.

4.  The criteria for an evaluation of 10 percent for 
degenerative changes, right ankle have been met.  Lichtenfels 
v. Derwinski 1 Vet. App. 484, 488 (1991).  The schedular 
criteria for an evaluation in excess of 10 percent for 
degenerative changes, right ankle, have not been met .  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Codes 5003-5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

In a rating decision in October 1996, the RO granted service 
connection for the following disorders: Compression fractures 
with T12 wedging and discogenic degeneration L1-2, and L2-3, 
evaluated as 10 percent disabling; fracture, distal radial 
and ulnar styloid, left wrist, (minor); degenerative changes, 
left knee; and degenerative changes, right ankle.  The latter 
three disabilities were evaluated as noncompensably 
disabling.  The effective date for the ratings was August 
1996.  

I.  Back Injury

Service medical records noted that the veteran injured his 
back in 1982 during a parachute jump and was diagnosed with 
compression fractures.  X-rays taken in May 1996 revealed 
mild wedging of T12 anteriorly, and mild discogenic 
degeneration at L1-2, and L2-3 with mild loss of disc space 
height at L1-2.  In addition, the veteran complained of 
paraspinal muscle spasm, and minimal tenderness over the 
paraspinal muscles at T10-L1 level.  

A January 1997 VA examination report noted that the veteran 
had a normal lumbar lordotic curve, with no muscle spasm.  
Flexion was to 70 degrees, extension was to 20 degrees, and 
lateral flexion was to 20 degrees.  There was no sacroiliac 
and sciatic notch tenderness, and no tenderness over the 
lumbosacral spine.  Straight leg raising was to 90 degrees 
bilaterally, and the range of motion of the hips and knees 
was noted to be normal.  X-rays of the spine revealed a 
slight compression of T12 and L1 with minimal spurring at L1-
2 and slight disk space narrowing at L5-S1. 

Based on the results of this examination, the RO in February 
1997, increased the evaluation for compression fractures with 
T12 wedging and discogenic degeneration L1-2, and L2-3, from 
10 percent to 20 percent, effective August 1996.

At his October 1997 personal hearing, the veteran testified 
that his back was painful and stiff in the mornings, or after 
sitting for long periods.  He stated that he had "problems 
in the lateral and forward movement," and that he has had 
muscle spasm in the back, although none recently.  In 
addition, he denied any radicular symptoms.  He stated that 
he would take over-the-counter Motrin to alleviate the pain, 
and perform stretches to loosen his back.  

A November 1997 VA examination report noted that the veteran 
complained of chronic low back pain, and of not being able to 
bend to the left.  He indicated that he suffered from pain 
during the night, and marked stiffness on arising, 
particularly when the temperature was cold.  The thoracic 
spine was tender on percussion over T10 to 12, but the 
examiner indicated that there was "no apparent deformity," 
and range of motion "appear[ed] to be normal."  There was 
some straightening of the lumbar lordosis, with tenderness on 
percussion over L3-L4.  Straight leg raising was limited to 
30 degrees.  Flexion of the lumbar spine was to 70 degrees, 
extension was to 15 degrees, and lateral flexion and rotation 
were to 25 degrees bilaterally.  

X-rays of the lumbosacral and thoracic spine noted anterior 
wedging deformities of T12 and L1 and mild degenerative disk 
disease involving T4-T5, T12-L1, L1-L2 and L5-S1.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998). 

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine, and a 20 percent evaluation is 
warranted for moderate limitation of motion.  Following a 
careful review of the claims folder, the Board finds that a 
preponderance of the evidence indicates that limitation of 
motion of the lumbar spine is no more than moderate.  In this 
regard, the Board notes that the VA examination reports have 
indicated that the veteran can flex his lumbar spine to 70 
degrees, he can extend to between 15 to 20 degrees, he can 
flex laterally to between 20 to 25 degrees bilaterally, and 
he can rotate to 25 degrees, bilaterally.  Furthermore, the 
veteran testified that, although his back is stiff when he 
wakes up in the mornings, he can loosen it up with stretching 
exercises.  

Also for consideration is DC 5295.  Under this code, a 40 
percent evaluation is warranted for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  In 
view of the fact that the veteran denied that he currently 
had muscle spasm, and the examiner was not able to elicit any 
spasm on examination, the Board finds that the preponderance 
of the evidence does not support an evaluation in excess of 
20 percent under DC5295.  

The Board notes that X-rays of the spine have detected only 
mild degenerative changes, and the veteran has denied 
radicular symptoms.  Accordingly, DC 5293, relating to 
intervertebral disc syndrome, is not for application.  For 
the reasons provided above, the Board finds that an 
evaluation in excess of 20 percent is not warranted for 
compression fractures with T12 wedging and discogenic 
degeneration L1-2, and L2-3.  In reaching this decision, the 
Board considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  The VA examination reports, however, do not indicate 
that the veteran's range of motion of the spine is 
sufficiently limited by pain to justify an increased 
evaluation.  Accordingly, the veteran's claim is denied.

II.  Left Wrist Fracture

Service medical records noted that the veteran fractured his 
left wrist in February 1994.  Subsequent X-rays revealed a 
distal radial and ulnar styloid fracture with good alignment.  
In March 1994 there was moderate limited motion, which 
improved somewhat by April 1994.  A January 1997 VA 
examination report noted that there was a bony exostosis over 
the ulnar aspect of the left wrist.  Dorsiflexion was to 70 
degrees, compared with 70 degrees on the normal right wrist, 
plantar flexion was to 30 degrees, compared with 70 degrees 
on the right, ulnar deviation was to 20 degrees, compared 
with 40 degrees on the right, and radial deviation was to 25 
degrees, compared with 20 degrees on the right.  The examiner 
noted that there was no tenderness or pain on motion of the 
left wrist.  X-rays of the left wrist revealed an impression 
of possible synovial osteochondromatosis of the wrist.  The 
examiner's assessment was status post fracture, left wrist, 
healed with definite residual.

At his October 1997 personal hearing, the veteran testified 
that he suffered from limited motion of the wrist, and pain 
on motion and in cold weather.  He also stated that he had 
lost strength in the wrist, and that the fracture had not 
healed properly, leaving a painful lump in the wrist.  

A November 1997 VA examination report noted that the veteran 
complained of pain over the ulnar tip of the left forearm, 
and difficulty in lifting objects with his left hand.  
Examination of the left wrist revealed "normal range of 
motion without discomfort."  Tenderness was noted over the 
ulnar styloid process.  X-rays of the wrist noted a 
"question of chondrocalcinosis of the left wrist."  The 
examiner's impression was chondrocalcinosis left wrist.  

As noted above, disability evaluations are based on the 
comparison of clinical findings with the relevant schedular 
criteria.  38 U.S.C.A. § 1155.  While a disability must be 
evaluated in relation to its history, 38 C.F.R. § 4.1, it is 
the present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Under DC 5215, a 10 percent evaluation is warranted for 
limitation of motion of the wrist, with dorsiflexion to less 
than 15 degrees, and palmar flexion limited in line with the 
forearm.  The January 1997 VA examination report noted that 
the left wrist could dorsiflex to 70 degrees, which was noted 
to be the same as the normal right wrist.  Palmar or plantar 
flexion was noted to be to 30 degrees, substantially less 
than the 70 degrees on the right, but substantially more than 
flexion limited in line with the forearm.  The November 1997 
VA examination report noted normal range of motion.  In view 
of these findings, the Board finds that the preponderance of 
the evidence is against a compensable evaluation for 
fracture, distal radial and ulnar styloid, left wrist.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca, 
8 Vet. App. at 205-206.  In view of the fact that both VA 
examiners noted that there was no tenderness or pain on 
motion of the left wrist, a compensable evaluation is not 
warranted.

III.  Left Knee

Service medical records from April 1996 noted very early 
degenerative changes of the left knee, by X-ray.  A January 
1997 VA general examination noted normal range of motion of 
the knees and X-rays noted minimal patellar spurring on the 
left.  The veteran complained of a snap crackle pop sensation 
in each knee periodically.  The knees were symmetrical and 
the patellae were mildly hypermobile.  There was no 
patellofemoral tenderness, the ligaments were intact, 
Lachman's and drawer signs were negative and the veteran 
could squat to the floor.  The examiner's assessment was very 
early degenerative changes of the left knee by X-ray in April 
1996, with a normal physical examination.  

At his October 1997 personal hearing, the veteran testified 
that he suffered from chronic pain in the knee.  He said that 
he had problems going up stairs, and that when he would 
stretch out the knee, he would get "a snap, crackle pop 
sensation underneath the patella of the kneecap," and that 
it felt like there was gravel in his kneecap.  He denied 
locking of the knee, however.  

A November 1997 VA examination report noted that the veteran 
complained of pain in the knees if sitting for more than an 
hour.  Examination of the knees revealed that the left knee 
was 2.5 cm smaller than the right.  Both knees could be 
flexed to 140 degrees without discomfort and without palpable 
crepitation.  There was no effusion, and no subpatellar pain 
on pressure.  McMurray's sign was noted to be "slightly 
positive" in the left knee, with mild tenderness at the 
medial joint space.  X-rays revealed minimal spurring of the 
left patella.  The examiner's impression was osteophytic 
spurring left patella. 

In January 1998, the RO increased the evaluation for 
degenerative changes, left knee, to 10 percent, effective 
August 1996.

The veteran's knee disability is currently evaluated under 
DCs 5003-5257.  DC 5257 relates to impairment of the knee 
manifested by recurrent subluxation and lateral instability.  
However, as there is no evidence of recurrent subluxation or 
lateral instability in the veteran's case, the Board finds 
that this diagnostic code is not for application.  
Furthermore, under DC 5003, degenerative osteoarthritis, 
established by X-ray, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  The codes for limitation of 
motion of the knee or leg are DC 5260 and DC 5261.  Under DC 
5260, a 20 percent evaluation is warranted for limitation of 
flexion of the leg to 30 degrees, and under DC 5261, a 20 
percent evaluation is warranted for limitation of extension 
of the leg to 15 degrees.  In view of the fact that the 
November 1997 VA examination report indicated that the knee 
could flex to 140 degrees, the January 1997 examination noted 
normal range of motion, and the veteran testified that he 
could straighten out the leg, albeit with a "snap, crackle, 
pop" sensation in the knee, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for limitation of motion, under either 
DC 5260 or 5261.  

In addition, in view of the fact that extension of the knee 
elicits some symptoms, while flexion of the knee appears to 
elicit none, the Board finds that degenerative changes, left 
knee is more appropriately evaluated under DC 5003-5261.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca, 
8 Vet. App. at 205-206.  Indeed, it is because of the 
veteran's complaints of pain, together with the X-ray 
evidence of arthritis, that a 10 percent evaluation has been 
assigned.  Lichtenfels v. Derwinski 1 Vet. App. 484, 488 
(1991).  However, because of the knee's normal range of 
motion, the veteran's complaints of pain are insufficient to 
warrant an evaluation in excess of a 10 percent evaluation.  
Accordingly the veteran's claim is denied.

IV.  Right Ankle

Service medical records noted that the veteran twisted his 
right ankle in 1983 and X-rays of the joint taken in April 
1996 noted mild degenerative changes.  A January 1997 VA 
examination report noted that the right ankle was 
symmetrical, with crepitus on motion, but no swelling or 
localized tenderness.  X-rays revealed minimal degenerative 
changes and the examiner's assessment was history of right 
ankle twist and strain.  

An April 1997 VA examination report noted that the veteran 
complained that his right ankle would "roll" and was very 
painful.  The veteran was able to walk a distance of two 
miles and denied any falls in the previous year.  
Dorsiflexion of the right ankle was to 15 degrees, the same 
as on the left.  Plantar flexion was to 40 degrees on the 
right and 35 degrees on the left.  The forefoot inverted to 
20 degrees and everted to 5 degrees.  There was no crepitus 
or tenderness noted on motion, and no visible evidence of 
pain.  There was no swelling or erythema and each ankle was 
symmetrical.  The veteran was noted to be able to walk 
quickly and vigorously and to be able to rise on his toes and 
walk on his heels without any discomfort.  X-rays revealed 
minimal degenerative changes.  The examiner commented that 
the veteran's right ankle was not significantly limited by 
pain, and that there was no limitation of motion due to pain.  
The assessment was minimal degenerative changes of the right 
ankle with history of frequent sprains.  

At his October 1997 personal hearing, the veteran testified 
that his ankle was painful when moved from side to side, and 
felt "looser than it should, with a snap, crackle, pop 
sensation."  He said that such instability had, on occasion, 
caused the ankle to turn or "roll" involuntarily.  He 
stated that walking would cause pain in the ankle, and that 
he would wear ankle wraps and high boots to support his 
ankle, although he also indicated that he had "the worst 
varicose veins down there."  

A November 1997 VA examination report noted that the veteran 
complained of "trouble walking and sitting" because of pain 
in the right ankle, and of instability in the ankle.  
Examination of the ankles noted "normal range of motion" 
with no peripheral edema.  The veteran could rise on tiptoes 
but could not walk on his heels.  X-rays of the right ankle 
were noted to be unremarkable.  

Under DC 5003, degenerative osteoarthritis, established by X-
ray, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, such limitation of motion would be 
non-compensable, a 10 percent evaluation is warranted.  In 
the absence of limitation of motion, a 20 percent evaluation 
is warranted for X-ray evidence of involvement of two or more 
major joints, with occasional incapacitating exacerbations, 
and a 10 percent evaluation is warranted for X-ray evidence 
of involvement of two or more major joints.  Under DC 5271, a 
10 percent evaluation is warranted for moderate limitation of 
motion of the ankle.  

In the present case, the VA examiners have reported that 
there is no limitation of motion.  Therefore, the regulation 
regarding X-ray evidence of involvement of two or more major 
joints is for application.  As only one major joint is 
involved, a compensable evaluation is not warranted under 
that regulation.  However, a claimant is entitled to a 10 
percent evaluation for painful motion of a major joint where 
arthritis in the joint is established by X-ray.  Lichtenfels, 
1 Vet. App. at 488.  Accordingly, the Board finds that the 
veteran's complaints of pain, together with the X-ray 
evidence of degenerative changes in the right ankle, justify 
a 10 percent evaluation.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
compression fractures with T12 wedging and discogenic 
degeneration L1-2, and L2-3, is denied.

Entitlement to a compensable evaluation for fracture, distal 
radial and ulnar styloid, left wrist, (minor), is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, left knee, is denied.

Subject to the rules and regulations governing the award of 
benefits, a 10 percent evaluation is granted for degenerative 
changes, right ankle.




		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 13 -
